11/09/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 22-0347


                                       DA 22-0347


 STATE OF MONTANA,
                                                                NOV 0 9 r22
             Plaintiff and Appellee,
                                                                   , , 'r --3court
                                                            r,ovvcn C         0d
                                                                    „. Mor,,ana
       v.                                                           ORDER

 MATTHEW RYAN AILER,

             Defendant and Appellant.



      Pursuant to Appellant Matthew Ryan Ailer's motion for extension to of tirne to file
his opening brief and good cause appearing,
      IT IS HEREBY ORDERED that Appellant has until December 9, 2022, to file his
opening brief.
      DATED this         day of November, 2022.
                                               For the Court,


                                                                                     -
                                                                                         ►
                                                                                         '
                                                             Chief Justice